Citation Nr: 1223131	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-44 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches. 

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for migraine headaches and assigned an initial 0 percent disability rating, effective July 10, 2009.  In an October 2010 rating decision, the RO increased the disability rating to 30 percent, effective July 10, 2009.

The Veteran was scheduled for a Travel Board hearing to be held in May 2010.  Prior to the hearing, he cancelled.  As such, his hearing request is withdrawn.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, in light of Rice, the Board has included the TDIU issue on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his migraine headaches have increased in severity since his last examination.  In a May 2012 statement, he states that his migraines now occur three or more times a week, are completely prostrating, and result in severe economic inadaptability.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his migraine headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As noted in the introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for a higher rating for his service-connected migraine headaches.  See Rice.  A February 2010 VA treatment record reflects the Veteran reported that he had been advised to retire due to his back by his primary care physician at a Kaiser Permanente facility in Oakland, California, which the Board interprets as raising an informal claim for an increased rating for his service-connected back disability.  Although the Board generally refers this raised claim to the RO for its initial adjudication, here the pending informal claim for an increased rating for the back disability may impact the TDIU claim.  As such, these issues are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.); see also Henderson v. West, 12 Vet. App. 11, 20 (1998).  

A review of the claims file reflects that the Veteran likely receives ongoing VA medical treatment for these disorders; however, VA records are only current through September 2010, and no subsequent records pertinent to these claims are available via Virtual VA.  Therefore, the RO must make all reasonable all reasonable efforts to obtain relevant VA treatment records dated since September 2010 and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, a February 2010 VA outpatient treatment record reflects that the Veteran applied for Social Security Disability Insurance (SSDI).  There is no indication that these records have been requested or obtained from the Social Security Administration (SSA).  These records may be pertinent to the appeal as the claim involves entitlement to TDIU.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See 38 U.S.C.A. § 5103A(1); 38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the Veteran that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) and includes an explanation as to the information or evidence needed to substantiate an increased rating claim for his back disability as well as entitlement to TDIU.

2.  Contact the Veteran and request that he identify all private medical treatment providers that may have records relevant to his migraine headaches and back pain.  Thereafter, the RO should request that he provide (or authorize VA) to obtain those records, and in particular those from the Kaiser Permanente facility in Oakland, California.  All development efforts must be in writing and associated with the claims file.  

3.  Contact SSA and request all relevant SSA records.  All development efforts must be in writing and associated with the claims file.  

4.  Then, notify the Veteran that he may submit statements from himself as well as from others who have first-hand knowledge of his migraine headache and back symptoms and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  

5.  Schedule the Veteran for a VA examination for his headache disorder.  Prior to examining the Veteran, the examiner must review the entire claims file.  The examiner must opine as to the frequency, extent, and severity of the migraine headaches, to include whether they are prostrating in nature, and whether they are productive of severe economic inadaptability.  The examiner must opine as to the impact of the Veteran's headache disorder on his ability to secure and follow a substantially gainful occupation.  All findings and conclusions must in writing and associated with the claims file.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion. 

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, to include a description of any symptomatology.  

The examiner must opine as to the impact of the Veteran's back disorder on his ability to secure and follow a substantially gainful occupation.  

All findings and conclusions must in writing and associated with the claims file.

7.  Schedule the Veteran for an examination in regard to TDIU.  The examiner must discuss and evaluate the effect of all the Veteran's service-connected disabilities (migraine headaches, low back pain, chronic neurodermatitis) on his employability either alone or in the aggregate, and opine as to whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner must not consider any non-service connected disability when making this determination.   

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  All findings and conclusions must be set forth in a legible report.  

7.  Then adjudicate entitlement to a higher rating for back disability, readjudicate whether a higher rating is warranted for headaches, and then consider the issue of entitlement to TDIU.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

